       Case: 1:21-cv-00280 Document #: 45 Filed: 06/02/21 Page 1 of 3 PageID #:301




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

  ANNA LA FRONZA and NATALIA                          Case No.: 1:21-cv-00280
  KUPIEC, individually and on behalf of all
  others similarly situated,                          Judge: Hon. Edmond E. Chang

                         Plaintiffs,

  v.

  PEOPLECONNECT, INC., a Delaware
  corporation, INTELIUS LLC, a Delaware
  limited liability company, INSTANT
  CHECKMATE, LLC, a Delaware limited
  liability company, TRUTHFINDER, LLC a
  Delaware limited liability company, and US
  SEARCH, LLC, a Delaware limited liability
  company,

                         Defendants.


         NOTICE OF WRITTEN CONSENT TO FILE AMENDED PLEADING AND
             PROPOSED BRIEFING SCHEDULE ON DISMISSAL MOTION

         Following the Court’s May 27, 2021 minute entry, (dkt. 44), and the conference of

counsel, Defendants PeopleConnect, Inc. and Intelius LLC (“Defendants”) hereby provide their

written consent, pursuant to Federal Rule of Civil Procedure 15(a)(2), to Plaintiffs Natalia

Kupiec’s and Anna La Fronza’s filing of the Second Amended Complaint attached hereto as

Exhibit A. Further, because the filing of the Second Amended Complaint will moot Defendants’

pending motion to sever, (dkt. 39), the Parties respectfully request that the Court enter the

following briefing schedule on PeopleConnect, Inc.’s and Intelius LLC’s forthcoming dismissal

motion:

         •   Opening brief due June 23, 2021

         •   Responsive brief due July 21, 2021




                                                  1
    Case: 1:21-cv-00280 Document #: 45 Filed: 06/02/21 Page 2 of 3 PageID #:302




       •   Reply brief due August 11, 2021

                                             Respectfully Submitted,

                                             NATALIA KUPIEC and ANNA LA FRONZA,
                                             individually and on behalf of all others similarly
                                             situated,

Dated: June 2, 2021                          By: /s/ Benjamin S. Thomassen
                                                     One of Plaintiff’s Attorneys

                                             Benjamin H. Richman
                                             brichman@edelson.com
                                             Ari J. Scharg
                                             ascharg@edelson.com
                                             Benjamin Thomassen
                                             bthomassen@edelson.com
                                             EDELSON PC
                                             350 North LaSalle Street, 14th Floor
                                             Chicago, Illinois 60654
                                             Tel: 312.589.6370
                                             Fax: 312.589.6378

                                             Attorneys for Plaintiff Kupiec and the putative
                                             Class

                                             Philip L. Fraietta (admitted pro hac vice)
                                             pfraietta@bursor.com
                                             BURSOR & FISHER, P.A.
                                             888 Seventh Avenue
                                             New York, New York 10019
                                             Tel: 646.837.7150
                                             Fax: 212.989.9163

                                             J. Dominick Larry
                                             nick@nicklarry.law
                                             NICK LARRY LAW LLC
                                             8 South Michigan Avenue, Suite 2600
                                             Chicago, Illinois 60603
                                             Tel: 773.694.4669
                                             Fax: 773.694.4691

                                             Attorneys for Plaintiff La Fronza and the putative
                                             Class

Date: June 2, 2021                           PEOPLECONNECT, INC. and INTELIUS LLC,



                                                2
Case: 1:21-cv-00280 Document #: 45 Filed: 06/02/21 Page 3 of 3 PageID #:303




                                  By: /s/ Debbie L. Berman [with consent]

                                  Wade A. Thomson, #6282174
                                  Debbie L. Berman, #6205154
                                  Clifford W. Berlow, #6292383
                                  JENNER & BLOCK LLP
                                  353 N. Clark Street
                                  Chicago, IL 60654-3456
                                  Telephone: 312 222-9350
                                  Facsimile: 312 527-0484
                                  wthomson@jenner.com
                                  dberman@jenner.com
                                  cberlow@jenner.com

                                  Ian Heath Gershengorn (pro hac vice)
                                  JENNER & BLOCK LLP
                                  1099 New York Avenue, NW, Suite 900
                                  Washington, DC 20001-4412
                                  Telephone: 202 639-6000
                                  Facsimile: 202 639-6066
                                  igershengorn@jenner.com

                                  Attorneys for Defendants




                                     3
